Citation Nr: 1505019	
Decision Date: 02/03/15    Archive Date: 02/09/15

DOCKET NO.  12-34 241	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, Alaska


THE ISSUE

Entitlement to an effective date earlier than June 21, 2011, for the grant of service connection for obstructive sleep apnea.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Pelican, Associate Counsel

INTRODUCTION

The Veteran served on active duty from April 1998 to February 2005.  

This matter comes before the Board of Veterans' Appeals (the Board) from a November 2011 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Anchorage, Alaska.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records.

The Veteran had a hearing before the undersigned Veterans' Law Judge in September 2014.  A transcript of that proceeding has been associated with the claims file.

The issue of whether there was clear and unmistakable error (CUE) in a December 20, 2005 rating decision which denied service connection for obstructive sleep apnea has been raised by the Veteran's August 2012 notice of disagreement as to the assigned effective date for sleep apnea and the December 3, 2012 VA Form 9, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ) by way of a rating decision.  The RO did not address the Veteran's CUE contentions in a rating decision but rather in the October 2012 statement of the case (SOC) and therefore, with regard to the CUE assertion, the Veteran was not informed of all aspects of procedural due process pursuant to 38 C.F.R. § 3.303 (2014).  Moreover, 38 U.S.C.A. § 5109(A)(e) provides that a request for revision based on clear and unmistakable error shall be decided in the same manner as any other claim.  See also Nacoste, v. Brown, 6 Vet. App. 439 (1994) (statement could not be considered a jurisdiction-conferring notice of disagreement, part, because there was no decision of record making a CUE claim adjudication as to which disagreement could be expressed.)   Therefore, the Board does not have jurisdiction over the issue, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

The Board finds it must defer consideration of the Veteran's claim for entitlement to an effective date earlier than June 21, 2011 for the grant of service connection for obstructive sleep apnea to allow the AOJ to consider the motion concerning whether there was clear and unmistakable error in the first instance, as the motion is inextricably intertwined with the claim for an earlier effective date for the grant of service connection for obstructive sleep apnea.  See Smith (Daniel) v. Gober, 236 F.3d 1370, 1373 (Fed. Cir. 2001) (holding that where the facts underlying separate claims are "inextricably intertwined," the interests of judicial economy and avoidance of piecemeal litigation require that the claims be adjudicated together); see also, Harris v. Derwinski, 1 Vet. App. 180 (1991).  Specifically, if clear and unmistakable error is found in the December 2005 rating decision, which denied service connection for obstructive sleep apnea, it would have a direct impact on the effective date assigned for the award of service connection for obstructive sleep apnea.

The Board notes that although the AOJ issued a Statement of the Case (SOC) in December 2012 and a Supplemental SOC in August 2013 that, in part, addressed the CUE motion, the AOJ did not issue a rating decision specifically addressing the issue.  Therefore, the matter is not before the Board.

Accordingly, the case is REMANDED for the following action:

Once the AOJ adjudicates the referred CUE motion concerning whether there was clear and unmistakable error in the December 20, 2005 rating decision, which denied entitlement to service connection for obstructive sleep apnea, it should readjudicate the claim of entitlement to an effective date earlier than June 21, 2011, for the grant of service connection for obstructive sleep apnea.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).






